 Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 1 of 9 Page ID #:7946



 1   Rachel E. Morowitz SBN (326385)
 2   rmorowitz@kellerrohrback.com
     Amy Williams-Derry
 3   (pro hac vice forthcoming)
 4   awilliams-derry@kellerrohrback.com
     Daniel P. Mensher
 5   (pro hac vice forthcoming)
 6   dmensher@kellerrohrback.com
     KELLER ROHRBACK L.L.P.
 7   1201 Third Avenue, Suite 3200
 8   Seattle, WA 98101-3052
     (206) 623-1900, Fax (206) 623-3384
 9
10   Matthew J. Preusch SBN (298144)
     mpresuch@kellerrohrback.com
11   KELLER ROHRBACK L.L.P.
12   801 Garden Street, Suite 301
     Santa Barbara, CA 93101-1598
13   (805) 456-1496, Fax (805) 456-1497
14
     Attorneys for Initial Settlement Class Member
15   City of Seattle
16
17                           UNITED STATES DISTRICT COURT
18                          CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
19   CITY OF LONG BEACH a municipal         No. 2:16-cv-03493-FMO-AS
20   corporation; et al.; ,
                                            DECLARATION OF LAURA WISHIK
21                              Plaintiffs, IN SUPPORT OF INITIAL
22                                          SETTLEMENT CLASS MEMBER
           v.                               CITY OF SEATTLE’S OBJECTION TO
23                                          MOTION FOR PRELIMINARY
     MONSANTO COMPANY SOLUTIA
24                                          APPROVAL REGARDING RELEASE
     INC., et al.,
                                            AND CONTRIBUTION
25                            Defendants.
26                                          Date:    September 17, 2020
                                            Time: 10:00 am
27
28                                          1
                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                DECLARATION OF LAUARA B. WISHIK
 Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 2 of 9 Page ID #:7947



 1                                                     Judge:   Fernando M. Olguin
 2                                                     Crtrm:   6D

 3                                                     Action Filed:   May 19, 2016
 4                                                     Trial Date:     May 11, 2021

 5                                                     ORAL ARGUMENT REQUESTED
 6
             I, Laura B. Wishik, declare as follows:
 7
 8        I am over eighteen years of age and make this declaration from my personal
     knowledge.
 9
10           1.    I am an Assistant City Attorney for the City of Seattle and the City’s lead in-
11   house counsel regarding the Lower Duwamish Waterway and the City’s lawsuit against
12
     Monsanto.
13
14           2.    The City of Seattle sued the Monsanto companies in 2016. The primary
15   claim is that Monsanto manufactured and sold PCBs for use in products, such as exterior
16
     paint and caulk, that release PCBs during normal use. The released PCBs enter the City’s
17
18   stormwater system and the receiving water body, the Lower Duwamish Waterway,
19   thereby creating a public nuisance.
20
             3.    Solely due to PCB contamination, the Washington Department of Health has
21
22   determined that it is unsafe to eat any fish or shellfish that reside in the Lower
23
     Duwamish. A study of people who continue to fish and collect shellfish from the Lower
24
     Duwamish determined that they are mostly immigrants and low-income people who rely
25
26   on the seafood for food.
27
28                                           2
                                                         CASE NO.: 2:16-cv-03493-FMO-AS
                                                       DECLARATION OF LAUARA B. WISHIK
     LAURA
 Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 3 of 9 Page ID #:7948



 1           4.   The City’s trial experts are continuing to develop their opinions regarding
 2
     the cost to abate the public nuisance, however, it appears that the cost for future
 3
 4   abatement actions will be greater than $600 million.

 5           5.   PCBs are the only contaminant in the Lower Duwamish that EPA has
 6
     identified as requiring site-wide cleanup to a site-wide average concentration level. For
 7
 8   this and other reasons, it is apparent that PCBs are “the driver” of the planned
 9   remediation of the Lower Duwamish.
10
             6.   The City of Seattle, King County and the Port of Seattle signed an EPA
11
12   Administrative Order in 2000 to investigate contamination in the Lower Duwamish.
13           7.   In the twenty years since the City of Seattle signed the EPA Administrative
14
     Order regarding the Lower Duwamish, the City has incurred millions of dollars in costs.
15
16   The City has also incurred costs to look for the sources of PCBs that continue getting into
17   the City’s drainage system and to remove PCBs from the drainage system.
18
             8.   In 2016, EPA estimated the cost of its selected remedy would be $342
19
20   million dollars. By the time construction begins, the cost is expected to be $500 million
21   or more. EPA plans to start negotiating the Consent Decree with the Potentially
22
     Responsible Parties in the near future. The City likely will sign the Consent Decree
23
24   implementing EPA’s selected remedy for the Lower Duwamish.
25
             9.   The City of Seattle, King County and the Port of Seattle are participating
26
     with other parties in a confidential alternative dispute resolution process, called the
27
28                                           3
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
                                                     DECLARATION OF LAUARA B. WISHIK
     LAURA
 Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 4 of 9 Page ID #:7949



 1   Duwamish Allocation, to resolve their respective percentages of liability for past and
 2
     future costs to investigate and remediate contamination in the Lower Duwamish
 3
 4   Waterway. The City, King County and the Port of Seattle are seeking to recover costs

 5   from each other, as well as from the other participating parties.
 6
             10.   Pharmacia is also participating in the Duwamish Allocation. Pharmacia is a
 7
 8   Potentially Responsible Party due to alleged releases of PCBs from a plant adjacent to the
 9   Lower Duwamish that manufactured glue, resin and vanillin.
10
             11.   The Duwamish Allocation began in 2014 and is ongoing. It is expected to
11
12   be completed in 2021.
13           12.   Another CERCLA site, known as the East Waterway, is downstream of the
14
     Lower Duwamish. The City, King County and the Port of Seattle also are paying the
15
16   costs to investigate contamination there. Pharmacia may be a Potentially Responsible
17   Party for the East Waterway due to releases of contaminants from its manufacturing plant
18
     on the Lower Duwamish that moved downstream.
19
20           13.   Although the City was not sure that the pre-filing conference requirement
21   applied to the City’s Objection, the City did its best to confer with counsel for the
22
     Plaintiffs and counsel for the Defendants before filing. One of the City’s attorneys, Amy
23
24   Williams-Derry, spoke by phone with Class Counsel Scott Summy. He indicated the
25
     Plaintiffs would not consider amending the proposed Settlement. Ms. Williams-Derry
26
     tried to reach counsel for Monsanto by phone and, when she was not successful,
27
28                                           4
                                                      CASE NO.: 2:16-cv-03493-FMO-AS
                                                    DECLARATION OF LAUARA B. WISHIK
     LAURA
 Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 5 of 9 Page ID #:7950



 1   exchanged letters with Mark Anstoetter at Shook, Hardy and Bacon. Mr. Anstoetter’s
 2
     reply letter is attached to this Declaration.
 3
 4           14.   The City again tried to reach Mr. Anstoetter by phone and the City’s

 5   attorney, Daniel Mensher succeeded. They were unable to resolve the issues prior to the
 6
     deadline for filing the City’s objection.
 7
 8           Signed under penalty of perjury under the laws of the State of Washington on
 9   August 27, 2020.
10
                                                         s/ Laura B. Wishik
11                                                       Laura B. Wishik
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            5
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
                                                     DECLARATION OF LAUARA B. WISHIK
     LAURA
 Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 6 of 9 Page ID #:7951



 1                                  CERTIFICATE OF SERVICE
 2
              I certify that on 27th day of August, 2020, I electronically filed the foregoing with
 3
 4   the Clerk of the Court using the CM/ECF system, which will send notice of such filing to

 5   all known counsel of record.
 6
 7
                                              By: s/ Rachel E. Morowitz
 8                                              Rachel Morowitz
 9
     4836-7753-1337, v. 1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            6
                                                        CASE NO.: 2:16-cv-03493-FMO-AS
                                                      DECLARATION OF LAUARA B. WISHIK
     LAURA
Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 7 of 9 Page ID #:7952




                              EXHIBIT A
 Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 8 of 9 Page ID #:7953




                                                                                                                                            Mark D. Anstoetter
       July 15, 2020                                                                                                                          2555 Grand Blvd.
                                                                                                                                                    Kansas City
                                                                                                                                           Missouri 64108-2613
       Amy Williams-Derry                                                                                                                       t 816.474.6550
       Keller Rohrback LLP                                                                                                                    d 816.559.2497
       1201 Third Avenue, Suite 3200                                                                                                             f 816.421.5547
       Seattle, WA 98101                                                                                                                  manstoetter@shb.com
       awilliams-derry@kellerrohrback.com

                Re: City of Long Beach et al. v. Monsanto Co. et al., No. 2:16-cv-3493-FMO-AS

       Dear Ms. Williams-Derry:

       This letter responds to your July 9, 2020 letter on behalf of the City of Seattle in which
       you request that Monsanto comment on certain provisions of the Settlement Agreement
       in the above-referenced action.

       Any legal questions raised in your letter are properly addressed by the Office of the
       Seattle City Attorney. Notwithstanding, we offer the following information regarding the
       Settlement Agreement in response to your questions.

       It is well-established class action jurisprudence that a party who timely opts out of a
       settlement class is not a “Releasing Person” as that term is defined in the Settlement
       Agreement. “Releasing Persons” include Named Class Plaintiffs and Settlement Class
       Members. Agreement ¶ 43. The City of Seattle is not a Named Class Plaintiff, and would
       not be a Settlement Class Member if it chooses to “timely and properly request exclusion
       from the Settlement Class.” Id. ¶ 54.

       Further, under the Agreement, only “Releasing Persons” release the “Released Claims.”
       Id. ¶ 106. The Agreement expressly states that the “Releases provided herein shall be
       mutual between Plaintiffs, Settlement Class Members, and Releasing Persons, on the one
       hand, and Defendant and Released Persons on the other hand.” Id. ¶ 41. As stated above,
       the City of Seattle is not a Named Plaintiff and, if it opts out of the class, would not be a
       Settlement Class Member or a Releasing Person.

       Finally, you request a legal opinion as to the potential application of contribution
       protection language in Paragraph 106 of the Settlement Agreement to claims the City of
       Seattle asserts or might assert in the future. We cannot offer legal opinions as to the
       application of fact and law.




       4852-0960-0706 v1
ATLANTA | CHICAGO | DENVER | HOUSTON | KANSAS CITY | LONDON | LOS ANGELES | MIAMI | ORANGE COUNTY | PHILADELPHIA | SAN FRANCISCO | SEATTLE | TAMPA | W ASHINGTON, D.C .
Case 2:16-cv-03493-FMO-AS Document 228-1 Filed 08/27/20 Page 9 of 9 Page ID #:7954




   We hope that the above information is helpful to you and your client.

   Sincerely,




   Mark D. Anstoetter
   Partner


   cc:     Scott Summy, Baron & Budd (ssummy@baronbudd.com)
           Carla Burke Pickrel, Baron & Budd (cburkepickrel@baronbudd.com)
           John Fiske, Baron & Budd (fiske@baronbudd.com)




   4852-0960-0706 v1
